This suit was brought in the name of the State, to cancel a sale of section 192 of school land, made to appellee by the Land Board as dry agricultural land, in the year 1885. Though the Act of 1883, under which the sale was made, was not fully complied with, all defects in appellee's title were cured by subsequent legislation, if he became an actual bona fide settler within the six months, as provided in that act. The application to purchase was registered in the surveyor's office in July, 1885, but the award was not made by the Land Board till sometime in August following. The jury found, under appropriate instructions, that he became an actual bona fide settler within six months of the latter date, and that finding is supported by the evidence.
There was no error in the court's declining to submit to the jury that the sale dated from the registration of the application in the surveyor's office. That was but a preliminary step prescribed by the Land Board, which had to be taken in order to have his application to purchase considered.
The other questions raised are too well settled to require more than a citation of the following authorities: Act 1883, p. 87, sec. 8; Act 1885, pp. 13, 18; Act 1887, p. 91, sec. 25; Act 1889, p. 106; Act 1891, p. 131; Stock Co. v. McCarty, 85 Tex. 412; Chancey v. The State, 84 Tex. 529; Taylor v. Burke, 66 Tex. 643
[66 Tex. 643]; The State v. Opperman, 74 Tex. 141
[74 Tex. 141]; Odom v. Woodward, 74 Tex. 45.
In some of these authorities may be found, also, reasons to support the main conclusion above announced.
The judgment will be affirmed.
Affirmed.